Affirming.
We are controlled in the settlement of the questions presented by this appeal by our opinion today, handed down in O.H. Irvine v. Old Kentucky Distillery and Joseph J. Sass. While the two cases were never consolidated, by agreement they were tried upon the same evidence. The facts of the two cases differ only in that O.H. Irvine and R.H. Irvine owned different amounts of the capital stock of the corporation, with the consequent difference in the amount sought to be recovered. In the sale of the stock to appellee, Joseph J. Sass, O.H. Irvine acted both for himself and for his brother, this appellant, R.H. Irvine.
For the reasons indicated in the former opinion the judgment herein is affirmed.